1    XAVIER BECERRA
     Attorney General of California
2    MARK R. BECKINGTON
     Supervising Deputy Attorney General
3    JOHN D. ECHEVERRIA
     Deputy Attorney General
4    State Bar No. 268843
      300 South Spring Street, Suite 1702
5     Los Angeles, CA 90013
      Telephone: (213) 269-6249
6     Fax: (916) 731-2124
      E-mail: John.Echeverria@doj.ca.gov
7    Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
8    the State of California, and Brent E. Orick,
     in his official capacity as Interim Director of
9    the Department of Justice Bureau of
     Firearms
10
                       IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   JAMES MILLER, an individual;                   19-cv-1537-BEN-JLB
     PATRICK RUSS, an individual;
16   RYAN PETERSON, an individual;
     and SAN DIEGO COUNTY GUN
17   OWNERS POLITICAL ACTION                        DEFENDANTS’ ANSWER TO
     COMMITTEE, a membership                        COMPLAINT FOR
18   organization,                                  DECLARATORY AND
                                                    INJUNCTIVE RELIEF
19                                    Plaintiffs,
                                                    Judge:        Hon. Roger T. Benitez
20                v.                                Courtroom: 5A
                                                    Action Filed: August 15, 2019
21
     XAVIER BECERRA, in his official
22   capacity as Attorney General of
     California; and MARTIN HORAN, in
23   his official capacity as Chief of the
     Department of Justice Bureau of
24   Firearms,
25                                 Defendants.
26
27
28

     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1         Defendants Xavier Becerra, in his official capacity as Attorney General of the
2    State of California, and Brent E. Orick, in his official capacity as Interim Director
3    of the Department of Justice Bureau of Firearms1 (together, “Defendants”) submit
4    their answer in response to Plaintiffs’ Complaint for Declaratory and Injunctive
5    Relief (the “Complaint”) (Dkt. No. 1). Defendants hereby answer the Complaint, in
6    paragraphs that correspond to the Complaint’s paragraphs, as follows:
7                                     INTRODUCTION2
8         1.   The allegations in paragraph 1 characterize Plaintiffs’ claims and
9    requested relief and are not averments of fact to which Defendants are required to
10   respond. To the extent a response is required, Defendants deny the allegations in
11   paragraph 1.
12        2.   Defendants admit that the District Court in Duncan v. Becerra, Case
13   No. 17-cv-1017-BEN-JLB (S.D. Cal.), issued a preliminary injunction on June 29,
14   2017, enjoining enforcement of California Penal Code § 32310(c) and (d), Duncan
15   v. Becerra, 265 F. Supp. 3d 1106 (S.D. Cal. 2017); that the District Court entered a
16   final judgment on March 29, 2019, enjoining California Penal Code § 32310 in its
17   entirety, Duncan v. Becerra, 366 F. Supp. 3d 1131 (S.D. Cal. 2019); that the
18   District Court issued an order on April 4, 2019, staying the final judgment pending
19   resolution of the appeal, Duncan v. Becerra, 2019 WL 1510340 (S.D. Cal. Apr. 4,
20   2019); that the District Court’s final judgment and orders in Duncan v. Becerra
21   speak for themselves; and that the judgment in Duncan v. Becerra is currently
22   pending appeal before the Ninth Circuit Court of Appeals, Case No. 19-55376.
23   Otherwise, the allegations in paragraph 2 characterize Plaintiffs’ claims and legal
24
           1
             Brent E. Orick has replaced Marin Horan, former Director of the
25   Department of Justice Bureau of Firearms. Under Federal Rule of Civil
     Procedure 25(d), Brent E. Orick is automatically substituted for Martin Horan as a
26   defendant in this action.
           2
27           For the convenience of the Court and the parties, Defendants utilize certain
     headings set forth in the Complaint. In doing so, Defendants neither admit nor
28   deny any allegations that may be suggested by the Complaint’s headings.
                                                 1
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    conclusions and are not averments of fact to which Defendants are required to
2    respond. To the extent a response is required, and except as specifically admitted,
3    Defendants deny the allegations in paragraph 2.
4                                        THE PARTIES
5         3.    Defendants lack sufficient knowledge or information to form a belief as
6    to the truth of the allegations in the first, second, third, fourth, fifth, and eighth
7    sentences of paragraph 3, and on that basis, deny each and every allegation therein.
8    The allegations in the sixth and seventh sentences of paragraph 3 characterize
9    Plaintiffs’ claims and legal conclusions and are not averments of fact to which
10   Defendants are required to respond. To the extent a response is required,
11   Defendants deny the allegations in the sixth and seventh sentences of paragraph 3.
12        4.    Defendants lack sufficient knowledge or information to form a belief as
13   to the truth of the allegations in the first, second, third, fourth, fifth, and eighth
14   sentences of paragraph 4, and on that basis, deny each and every allegation therein.
15   The allegations in the sixth and seventh sentences of paragraph 4 characterize
16   Plaintiffs’ claims and legal conclusions and are not averments of fact to which
17   Defendants are required to respond. To the extent a response is required,
18   Defendants deny the allegations in the sixth and seventh sentences of paragraph 4.
19        5.    Defendants lack sufficient knowledge or information to form a belief as
20   to the truth of the allegations in the first, second, third, fourth, fifth, and eighth
21   sentences of paragraph 5, and on that basis, deny each and every allegation therein.
22   The allegations in the sixth and seventh sentences of paragraph 5 characterize
23   Plaintiffs’ claims and legal conclusions and are not averments of fact to which
24   Defendants are required to respond. To the extent a response is required,
25   Defendants deny the allegations in the sixth and seventh sentences of paragraph 5.
26        6.    Defendants lack sufficient knowledge or information to form a belief as
27   to the truth of the allegations in the first and second sentences of paragraph 6, and
28   on that basis, deny each and every allegation therein. The allegations in the third
                                                  2
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    sentence of paragraph 6 characterize Plaintiffs’ claims and legal conclusions and
2    are not averments of fact to which Defendants are required to respond. To the
3    extent a response is required, Defendants deny the allegations in the third sentence
4    of paragraph 6.
5         7.   Defendants admit that Xavier Becerra is the Attorney General of the
6    State of California, that the Complaint names the Attorney General as a defendant
7    in his official capacity, that the Attorney General is the chief law officer of the State
8    of California, and that the Attorney General and the Department of Justice maintain
9    an office in San Diego, California. Defendants also admit that article V, section 13,
10   of the California Constitution speaks for itself. Otherwise, the allegations
11   contained in paragraph 7 are conclusions of law and not averments of fact to which
12   Defendants are required to respond. To the extent a response is required, and
13   except as specifically admitted, Defendants deny the allegations in paragraph 7.
14        8.   Defendants admit that Brent E. Orick is the Interim Director of the
15   Department of Justice Bureau of Firearms and that the Complaint names him as a
16   defendant in his official capacity. Otherwise, the allegations contained in
17   paragraph 8 are conclusions of law and not averments of fact to which Defendants
18   are required to respond. To the extent a response is required, and except as
19   specifically admitted, Defendants deny the allegations in paragraph 8.
20                             JURISDICTION AND VENUE
21        9.   Defendants admit that this Court has jurisdiction over this action. Except
22   as specifically admitted, Defendants deny the allegations in paragraph 9.
23        10. Defendants admit that venue is proper in this Court. Except as
24   specifically admitted, Defendants deny the allegations in paragraph 10.
25             CONSTITUTIONAL AND STATUTORY BACKGROUND
26        11. Defendants admit that the Second Amendment to the United States
27   Constitution and the judicial opinion referenced in paragraph 11 speak for
28
                                                 3
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    themselves. Except as specifically admitted, Defendants deny the allegations in
2    paragraph 11.
3         12. Defendants admit that the judicial opinion referenced in paragraph 12
4    speaks for itself. Except as specifically admitted, Defendants deny the allegations
5    in paragraph 12.
6         13. Defendants admit that the judicial opinion referenced in paragraph 13
7    speaks for itself. Except as specifically admitted, Defendants deny the allegations
8    in paragraph 13.
9         14. Defendants admit that the judicial opinions referenced in paragraph 14
10   speak for themselves. Otherwise, the allegations in paragraph 14 characterize
11   Plaintiffs’ claims and legal conclusions and are not averments of fact to which
12   Defendants are required to respond. To the extent a response is required, and
13   except as specifically admitted, Defendants deny the allegations in paragraph 14.
14        15. Defendants deny the allegations in paragraph 15, including the
15   allegations in footnote 1.
16        16. The allegations in paragraph 16 characterize Plaintiffs’ claims and legal
17   conclusions and are not averments of fact to which Defendants are required to
18   respond. To the extent a response is required, Defendants deny the allegations in
19   paragraph 16.
20        17. Defendants admit that the judicial opinion referenced in paragraph 17
21   speaks for itself. Otherwise, the allegations in paragraph 17 characterize Plaintiffs’
22   claims and legal conclusions and are not averments of fact to which Defendants are
23   required to respond. To the extent a response is required, and except as specifically
24   admitted, Defendants deny the allegations in paragraph 17.
25        18. Defendants admit that the judicial opinions referenced in paragraph 18
26   speak for themselves. Otherwise, the allegations in paragraph 18 characterize
27   Plaintiffs’ claims and legal conclusions and are not averments of fact to which
28
                                                 4
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    Defendants are required to respond. To the extent a response is required, and
2    except as specifically admitted, Defendants deny the allegations in paragraph 18.
3        19. The allegations in paragraph 19 characterize Plaintiffs’ claims and legal
4    conclusions and are not averments of fact to which Defendants are required to
5    respond. To the extent a response is required, Defendants deny the allegations in
6    paragraph 19.
7        20. Defendants admit that the statutes, regulation, and judicial opinion
8    referenced in paragraph 20 speak for themselves. Otherwise, the allegations in
9    paragraph 20 characterize Plaintiffs’ claims and legal conclusions and are not
10   averments of fact to which Defendants are required to respond. To the extent a
11   response is required, and except as specifically admitted, Defendants deny the
12   allegations in paragraph 20.
13       21. Defendants admit that the statute and legislation referenced in
14   paragraph 21 speak for themselves. Otherwise, the allegations in paragraph 21
15   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
16   to which Defendants are required to respond. To the extent a response is required,
17   and except as specifically admitted, Defendants deny the allegations in
18   paragraph 21.
19       22. Defendants admit that the statute and legislation referenced in
20   paragraph 22 speak for themselves. Otherwise, the allegations in paragraph 22
21   characterize Plaintiffs’ claims and legal conclusions and are not averments of fact
22   to which Defendants are required to respond. To the extent a response is required,
23   and except as specifically admitted, Defendants deny the allegations in
24   paragraph 22.
25       23. Defendants admit that the legislation and Legislative Counsel’s digest
26   referenced in paragraph 23 speak for themselves. Otherwise, the allegations in
27   paragraph 23 characterize Plaintiffs’ claims and legal conclusions and are not
28   averments of fact to which Defendants are required to respond. To the extent a
                                                 5
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    response is required, and except as specifically admitted, Defendants deny the
2    allegations in paragraph 23.
3        24. Defendants admit that the statutes referenced in paragraph 24 speak for
4    themselves. Otherwise, the allegations in paragraph 24 characterize Plaintiffs’
5    claims and legal conclusions and are not averments of fact to which Defendants are
6    required to respond. To the extent a response is required, and except as specifically
7    admitted, Defendants deny the allegations in paragraph 24.
8        25. The allegations in paragraph 25 characterize Plaintiffs’ claims and legal
9    conclusions and are not averments of fact to which Defendants are required to
10   respond. To the extent a response is required, Defendants lack sufficient
11   knowledge or information to form a belief as to the truth of the allegations in
12   paragraph 25, and on that basis, deny the allegations in paragraph 25.
13                                  CLAIMS FOR RELIEF
14                                          COUNT I
15                  Challenge to Pen. Code §§ 30515(a)(2), 30515(a)(5)
                                 Against All Defendants
16
17       26. Defendants incorporate by reference herein their responses contained in
18   paragraphs 1 through 25, inclusive.
19       27. Defendants admit that the statute and regulation referenced in
20   paragraph 27 speak for themselves. Otherwise, Defendants lack sufficient
21   knowledge or information to form a belief as to the truth of the allegations in the
22   first sentence of paragraph 27, and on that basis, and except as specifically
23   admitted, deny each and every allegation in the first sentence of paragraph 27.
24   Additionally, the allegations in paragraph 27 are legal conclusions and not
25   averments of fact to which Defendants are required to respond. To the extent a
26   response is required, and except as specifically admitted, Defendants deny the
27   allegations in paragraph 27.
28
                                                 6
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1         28. Defendants admit that the statute and regulation referenced in the first
2    and second sentences of paragraph 28 speak for themselves. Otherwise, Defendants
3    lack sufficient knowledge or information to form a belief as to the truth of the
4    allegations in the first and second sentences of paragraph 28, and on that basis, and
5    except as specifically admitted, deny each and every allegation therein. The
6    allegation in the third sentence of paragraph 28 is a legal conclusion and not an
7    averment of fact to which Defendants are required to respond. To the extent a
8    response is required, and except as specifically admitted, Defendants deny the
9    allegation in the third sentence of paragraph 28.
10        29. Defendants admit that the statute referenced in paragraph 29 speaks for
11   itself. Otherwise, Defendants lack sufficient knowledge or information to form a
12   belief as to the truth of the allegations in paragraph 29, and on that basis, and except
13   as specifically admitted, deny each and every allegation in paragraph 29.
14        30. Defendants admit that the Penal Code and the specific sections of the
15   Penal Code referenced in paragraph 30 speak for themselves. Otherwise, the
16   allegations in paragraph 30 are legal conclusions and not averments of fact to which
17   Defendants are required to respond. To the extent a response is required, and
18   except as specifically admitted, Defendants deny the allegations in paragraph 30.
19        31. Defendants admit that the judicial opinion referenced in paragraph 31
20   speaks for itself. Otherwise, the allegations in paragraph 31 are legal conclusions
21   and not averments of fact to which Defendants are required to respond. To the
22   extent a response is required, and except as specifically admitted, Defendants deny
23   the allegations in paragraph 31.
24        32. Defendants admit that the statutes referenced in paragraph 32 speak for
25   themselves. Otherwise, the allegations in paragraph 32 characterize Plaintiffs’
26   claims and requested relief and are not averments of fact to which Defendants are
27   required to respond. To the extent a response is required, and except as specifically
28   admitted, Defendants deny the allegations in paragraph 32.
                                                 7
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1         33. Defendants admit that the statutes referenced in paragraph 33 speak for
2    themselves. Otherwise, the allegations in paragraph 33 characterize Plaintiffs’
3    claims and requested relief and are not averments of fact to which Defendants are
4    required to respond. To the extent a response is required, and except as specifically
5    admitted, Defendants deny the allegations in paragraph 33.
6         34. Defendants admit that the statutes referenced in paragraph 34 speak for
7    themselves. Otherwise, the allegations in paragraph 34 characterize Plaintiffs’
8    claims and requested relief and are not averments of fact to which Defendants are
9    required to respond. To the extent a response is required, and except as specifically
10   admitted, Defendants deny the allegations in paragraph 34.
11                                 PRAYER FOR RELIEF
12        35. Defendants deny that Plaintiffs are entitled to the requested relief set
13   forth in line 19 on page 18 of the Complaint through line 15 on page 19 of the
14   Complaint, or to any relief whatsoever. To the extent the Prayer for Relief contains
15   any allegations to which a response is required, Defendants deny them.
16                               AFFIRMATIVE DEFENSES
17        In addition to the foregoing responses to the Complaint, and without admitting
18   any allegations contained therein, Defendants assert the following affirmative
19   defenses based on information and belief:
20                           FIRST AFFIRMATIVE DEFENSE
21        The Complaint, and the claims for relief alleged therein, fails to state facts
22   sufficient to constitute a cause of action.
23                         SECOND AFFIRMATIVE DEFENSE
24        Plaintiffs’ claims in this action are barred because Plaintiffs lack standing to
25   bring them.
26                           THIRD AFFIRMATIVE DEFENSE
27        The Complaint, and each claim for relief alleged therein, is improper because
28   Plaintiffs have an adequate remedy at law.
                                                   8
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1                           FOURTH AFFIRMATIVE DEFENSE
2           The Complaint, and each claim for relief alleged therein, is barred by the
3    equitable doctrines of estoppel, laches, unclean hands, and/or waiver.
4                             FIFTH AFFIRMATIVE DEFENSE
5           To the extent Defendants have undertaken any conduct with respect to the
6    subjects and events underlying the Complaint, such conduct was, at all times
7    material thereto, undertaken in good faith and in reasonable reliance on existing
8    law.
9                            SIXTH AFFIRMATIVE DEFENSE
10          Defendants have not knowingly or intentionally waived any applicable
11   affirmative defense. Defendants reserve the right to assert and rely upon additional
12   affirmative defenses to the extent they are applicable.
13          WHEREFORE, Defendants pray that:
14          1.   Plaintiffs take nothing by reason of their Complaint;
15          2.   Judgment be entered in favor of Defendants and adverse to Plaintiffs;
16          3.   Defendants be awarded costs incurred in defending this action; and
17          4.   Defendants be awarded such further relief that the Court may deem just
18   and proper.
19
20
21
22
23
24
25
26
27
28
                                                 9
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
1    Dated: September 6, 2019                        Respectfully Submitted,
2                                                    XAVIER BECERRA
                                                     Attorney General of California
3                                                    MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
4
5
6                                                    /s/ John D. Echeverria __________
                                                     JOHN D. ECHEVERRIA
7                                                    Deputy Attorney General
                                                     Attorneys for Defendants Xavier
8                                                    Becerra, in his official capacity as
                                                     Attorney General of the State of
9                                                    California, and Brent E. Orick, in
                                                     his official capacity as Interim
10                                                   Director of the Department of
                                                     Justice Bureau of Firearms
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
     Defendants’ Answer to Complaint for Declaratory and Injunctive Relief (19-cv-1537-BEN-JLB)
                               CERTIFICATE OF SERVICE
Case Name:       James Miller, et al. v.                  Case No. 19-cv-1537 BEN-JLB
                 Xavier Becerra, et al.

I hereby certify that on September 6, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
DEFENDANTS’ ANSWER TO COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on September 6, 2019, at Los Angeles,
California.


                Colby Luong                                      /s/ Colby Luong
                 Declarant                                           Signature

SA2019104420
53721954.docx
